                Case 2:19-cr-00168-MCE Document 57 Filed 06/14/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0168-MCE
12                                Plaintiff,             [AMENDED] STIPULATION REGARDING
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                           TRIAL ACT; ORDER
14   ANGEL JOVANI BARRAZA-GARCIA,                        DATE: June 10, 2021
     SAUL ADRIAN HEREDIA-BOJORQUEZ,                      TIME: 10:00 a.m.
15   AND DOROTEO ASUERES-GARCIA,                         COURT: Hon. Morrison C. England, Jr.
16                               Defendants.
17

18          By previous order, this matter was set for status on June 10, 2021. By this stipulation, the parties
                                                                             1
19 now request that the Court continue the status conference to July 22, 2021 , and to exclude time under

20 the Court’s General Orders, as well as under Local Code T4, for the reasons set forth below.
21          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

22 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

23 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

24 address public health concerns related to COVID-19.

25          Although the General Orders address the district-wide health concern, the Supreme Court has

26
            1
27          On June 7, 2021, on behalf of all parties, the government filed a stipulation and proposed order
   requesting to move this status conference to July 24, 2021. That date was included in error. The
28 government now files this amended stipulation and proposed order, requesting to move the status
   conference instead to July 22.
      [AMENDED] STIPULATION REGARDING EXCLUDABLE         1
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 57 Filed 06/14/21 Page 2 of 4


 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice
10 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

11 the ends of justice served by taking such action outweigh the best interest of the public and the

12 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

13 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

14 ends of justice served by the granting of such continuance outweigh the best interests of the public and

15 the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28           2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       [AMENDED] STIPULATION REGARDING EXCLUDABLE         2
30     TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 57 Filed 06/14/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                             STIPULATION

 4          1.       By this stipulation, the defendants now move to continue the status conference in this

 5 matter to July 22, 2021, at 10:00 a.m., and to exclude time between the date of the Court’s order, below,

 6 and July 22, 2021, under Local Code T4 and this Court’s General Orders.

 7          2.       The parties agree and stipulate, and request that the Court find the following:

 8                   a)      The government has represented that the discovery associated with this case

 9          includes investigative reports, photographs, physical narcotics evidence, and video surveillance.

10          All of this discovery has been either produced directly to counsel and/or made available for

11          inspection and copying.

12                   b)      Counsel for defendants desire additional time to review the charges and

13          discovery, conduct investigation, and consult with their respective clients regarding potential

14          defenses in this matter.

15                   c)      Counsel for defendants believe that failure to grant the above-requested

16          continuance would deny them the reasonable time necessary for effective preparation, taking into

17          account the exercise of due diligence.

18                   d)      The government does not object to the continuance.

19                   e)      Based on the above-stated findings, the ends of justice served by continuing the

20          case as requested outweigh the interest of the public and the defendant in a trial within the

21          original date prescribed by the Speedy Trial Act.

22                   f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23          et seq., within which trial must commence, the time period between the date of this Court’s

24          order, below, and July 22, 2021, inclusive, is deemed excludable pursuant to the Court’s General

25          Orders, in the interest of public health and safety, and pursuant to 18 U.S.C.§ 3161(h)(7)(A),

26          B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendants’

27          request on the basis of the Court’s finding that the ends of justice served by taking such action

28
     Cal. March 18, 2020).
      [AMENDED] STIPULATION REGARDING EXCLUDABLE          3
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00168-MCE Document 57 Filed 06/14/21 Page 4 of 4


 1          outweigh the best interest of the public and the defendant in a speedy trial.

 2          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6    Dated: June 8, 2021                                 PHILLIP A. TALBERT
                                                          Acting United States Attorney
 7
                                                          /s/ JAMES R. CONOLLY
 8                                                        JAMES R. CONOLLY
                                                          Assistant United States Attorney
 9
10
      Dated: June 8, 2021                                 /s/ CLEMENTE M. JIMENEZ
11                                                        CLEMENTE M. JIMENEZ
                                                          Counsel for Defendant
12                                                        ANGEL JOVANI BARRAZA-GARCIA

13
      Dated: June 8, 2021                                 /s/ TODD D. LERAS
14                                                        TODD D. LERAS
                                                          Counsel for Defendant
15                                                        SAUL ADRIAN HEREDIA-BOJORQUEZ

16
      Dated: June 8, 2021                                 /s/ MIA CRAGER
17                                                        MIA CRAGER
                                                          Assistant Federal Defender
18                                                        Counsel for Defendant
                                                          DOROTEO ASUERES-GARCIA
19

20
                                                       ORDER
21
            IT IS SO ORDERED.
22
     Dated: June 14, 2021
23

24

25

26
27

28

      [AMENDED] STIPULATION REGARDING EXCLUDABLE           4
30    TIME PERIODS UNDER SPEEDY TRIAL ACT
